Title: From John Adams to C. W. F. Dumas, 1 May 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris May 1. 1783

In Answer to your Favour of 25. Ult. I can only say that I have no Information of the United States having acceeded to the armed Neutrality, on the Contrary I have Reasons to doubt it.
My Son, I hope behaves to your Satisfaction and that of Madame Dumas, follows his Studies with Ardour and writes to me, every Post, takes a Walk in the Wood every day &c. Does he Speak the German? has he lost his French or English or Dutch? It is time for him to think of a Plan of Life and a Profession to follow.

Is it not astonishing that We have no News from America? I cannot Say When I shall be able to see you, because I know not when the definitive Treaty will be signed. if We Should have a Congress to attend, it is impossible to foresee how long We shall be detained. for the Delicacies Ettiquette and Ceremonies of so many Diplomatick Sages will not glide away, with Such Rapidity, as the Provisional Treaty with Mr Oswald did.— When Men meet upon Business, forenoon Afternoon and Evening, every Day, they do a great deal and do it well. but when they meet only two Hours in a Morning once, a Week, they forget what was done at one Meeting before another occurs.
I find that making Treatis is very easy Work, When one has full Powers, not too much Shackled with Instructions, and when there is but one Minister on each Side. if I were a King, which I would not be for a World, or a Congress, a Mem[ber] of which I hope to be, I would never Send more than one Minister upon any one Piece of service, nor confine him by any instructions which Should not be absolutely necessary.
With great Esteem, I have the Honour to be / sir, your humble servant
J. Adams

